DECISION
The application of the above-named defendant for a review of the sentence of 70 years for Deliberate Homicide plus 10 years for the use of a weapon to be served consecutively imposed on April 8, 1982, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
While the Court was impressed with Defendant’s graphic presentation, it was inadmissible under the Commission Rules. The presentation consisted of evidence and argument already considered by the jury and the sentencing judge.
We wish to thank J.C. Weingartner, Attorney at Law, from Helena, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.